Citation Nr: 1823543	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent disabling for a lumbar spine disorder (claimed as low back disability).

2.  Entitlement to a rating in excess of 30 percent disabling for a major depressive disorder, not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1979 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by pain, limited motion, flexion to 15 degrees.

2.  The Veteran has not been diagnosed with unfavorable ankylosis of the entire spine.

3.  The Veteran's major depressive disorder, NOS has been productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

1.  The criteria for a 100 percent rating for the back disability have not been met. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2017).

2.  The criteria for a rating in excess of 30 percent for major depressive disorder, NOS, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's post-service VA treatment records and Vet Center records have been associated with the claims folder.  The Board notes that the Veteran has not identified any records that are outstanding. 

During the appeal period, the Veteran was provided with VA examinations in October 2012 and February 2012.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's disorders in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the record does not show that her low back disorder or depression disorder, NOS have worsened in severity since the most recent examinations.  As such, a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2017).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1 (2012), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A.  Low Back

The Veteran's back disability is rated at 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

This disability is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), depending on which formula results in the higher evaluation. 

To warrant a rating in excess of 60 percent for a thoracolumbar spine disability under the General Rating Formula, the evidence must show unfavorable ankylosis of the entire spine (100 percent).  Ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Note (1) to the General Rating Formula directs the Board to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

The maximum rating under the IVDS criteria is 60 percent; thus, the Veteran cannot obtain a higher rating under Diagnostic Code 5243 (absent evidence of loss of one-half of vertebral height).  Accordingly, the Board will evaluate the Veteran's claim under the General Rating Formula. 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Veteran contends that her back disability warrants a rating in excess of 60 percent.  The Board notes that the Veteran has not submitted any medical evidence or claimed that her symptoms have gotten any worse or that she was diagnosed with ankylosis of the entire spine. 

The Veteran was afforded a VA spine examination in July September 2011.  The Veteran complained of consistent low back pain, problems ambulating, bending and lifting.  A physical examination showed forward flexion to 15 degrees during initial range of motion testing, and the Veteran was unable to complete repetitive use testing.  The examiner noted weakened movement, excess fatigability, pain on movement, disturbance on locomotion and interference with sitting, standing and/or weight bearing.  The examiner noted localized tenderness and abnormal gait.  The examiner also noted that the Veteran did have IVDS of the lumbar spine that lasted at least 6 weeks.  The examiner further reported that the Veteran used a walker, wheelchair and a post-surgical lumbar support.

The Veteran underwent a private medical evaluation in October 2011.  Physical examination noted the lumbar spine had limited range of motion secondary to imbalance.  There was no significant paraspinal tenderness in the cervical lumbar or thoracic region.  The examiner noted a well-healed midline lumbar scar.  There was no erythema and no edema in the lumbar region.  There was no sciatic notch tenderness and no trochanteric tenderness.  Ankylosis was not noted. 

The Board acknowledged and considered the Veteran's contentions that her service-connected back disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion and ankylosis, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of her symptoms.  Id.   

In light of the medical and lay evidence, the Board finds that the Veteran has not been diagnosed with unfavorable ankylosis of the entire spine and is not entitled to a higher rating under the schedular criteria for her back disability.

In so deciding, the Board notes that the provisions of DeLuca were considered; however, as the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion; functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. at 84-5; 38 C.F.R. §§ 4.40, 4.45 (2017).

Referral to the Director, Compensation Service is unwarranted given the Veteran is in receipt of an extraschedular total evaluation for unemployability


B. Major Depression

The Veteran seeks entitlement to an evaluation in excess of 30 percent for depressive disorder not otherwise specified, which is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017). 

Diagnostic Code 9434 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435 (2017).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. panic or anger); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of her mental health symptoms (to include whether the observable symptoms are attributable to her service-connected depressive disorder).  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The medical evidence of record includes an October 2012 VA examination report.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examination report showed mild symptoms (e.g., depressed mood and mild sleep disturbance), but generally showed the Veteran was functioning pretty well.  Examination showed that the Veteran has meaningful relationships with her husband and children.  The examiner noted that the Veteran does not have suicidal or homicidal ideation.  The examiner also noted that the Veteran was able to manage her on finances.  The examination showed the Veteran was oriented to person, place, and time.  The examination showed that the Veteran attends church and socializes with other members and occasionally past coworkers; her thought process was normal and linear with no auditory or visual hallucinations.  Judgement and insight were good.

In consideration of all of the evidence of record, including the Veteran's reported symptoms and objective clinical findings, the Board finds that the Veteran's major depressive disorder, NOS, does not, at any point during this appeal, warrant a rating in excess of 30 percent. 

As described above, in order to warrant a rating of 50 percent, there must be demonstrated functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Examples of symptoms demonstrative of such level of functional impairment are contained in the rating criteria in 38 C.F.R. § 4.130, as outlined above. 

The October 2012 VA examination report noted the Veteran's insight and judgment have been evaluated as good and her speech has been normal.  The VA examination reports did not identify memory impairment as due to her service-connected major depressive disorder, NOS.  In addition, the Veteran reported that she remained married for 28 years and has a good relationship with her husband and children.  She also reported that she went to the same church for 16 years and socializes with other members, indicating that the Veteran interacted with others.  Finally, the October 2012 VA examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, consistent with the assigned 30 percent rating.

Therefore, the Board continues to find that the Veteran's major depressive disorder, NOS is more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A higher initial rating of 50 percent rating is not warranted.

In this case, there is no identifiable period during the appeal, in which a rating in excess of 30 percent is warranted.  Staged ratings are not appropriate.  See Fenderson, supra.  The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b) (2012).


ORDER

1.  Entitlement to a rating in excess of 60 percent disabling for a lumbar spine disorder (claimed as low back disability), is denied.

2.  Entitlement to a rating in excess of 30 percent disabling for a major depressive disorder, not otherwise specified (NOS), is denied.




____________________________________________
L. M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


